Citation Nr: 9931888	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-04 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1974 to October 
1975.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action in January 1998 by the Department of 
Veterans Affairs (VA) Medical & Regional Office Center 
(M&ROC) in Cheyenne, Wyoming.

The veteran initially requested and was scheduled for a 
personal hearing at the M&ROC in May 1998, for which he 
failed to report.  In the interim, however, on a VA Form 9, 
dated in March 1998, he had checked that he did not wish to 
appear personally at a hearing.  


FINDING OF FACT

The veteran's claim for entitlement to a permanent and total 
disability rating for pension purposes is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The veteran's claim for entitlement to a permanent and total 
disability rating for pension purposes is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).



Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a disability pension claim to be well grounded, 
there must be (1) honorable active military service for 90 
days or more with at least 1 day being during a period of war 
(or discharge or release from service during a period of war 
for a service-connected disability); (2) evidence of income 
which does not exceed the statutory limit; and (3) evidence 
of total and permanent disability productive of 
unemployability.  Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).  See also, VA Veterans Benefits Administration (VBA) 
Letter 20-99-60 and attachments, August 30, 1999, "Claims 
That Are Not Well-Grounded"; and VBA Fast Letter 98-89, 
September 9, 1999, "Re: Morton v. West, 12 Vet. App. 477 
(1999)".

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).





The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).   In fact, the Court has further recently held that 
VA is precluded from further developing the evidence absent a 
well-grounded claim.  See Morton v. West, op. cit. 

Nonservice-connected pension is payable to any veteran who 
served at least 90 days during a period of war who is 
permanently and totally disabled from a nonservice-connected 
disability that is not the result of his own misconduct. 38 
U.S.C.A. § 1521.  A veteran is considered to be permanently 
and totally disabled if he is suffering from a disability or 
combination of disabilities that are sufficient to prevent 
the average person from following a substantially gainful 
occupation that is reasonably certain to continue throughout 
his life, or if he is in fact unemployable as a result of 
disability or disabilities that are reasonably certain to 
continue throughout his life. 38 U.S.C.A. § 1502.

The statutory framework creates both an objective standard 
and a subjective standard for determining if a veteran is 
permanently and totally disabled.  Talley v. Derwinski, 2 
Vet. App. 282 (1992).

In determining total disability ratings, consideration is 
given to whether the veteran has a disability or disabilities 
which are sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. §§ 3.340, 4.15.

In order to be considered permanently and totally disabled 
under this objective standard, if the veteran has only one 
disability, it must be evaluated at 60 percent or more. 38 
C.F.R. §§ 4.16, 4.17.  

If he has two or more disabilities, one disability must be 
evaluated at 40 percent or more and he must have additional 
disabilities to bring the total evaluation to 70 percent or 
more. 38 C.F.R. § 4.16 (a) (1999).  If this objective 
standard is met, pension is established.  Talley v. 
Derwinski, supra.

The percentage ratings set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), codified in 38 C.F.R. 
§ Part 4, represent as far as can practicably be determined 
the average impairment in earning capacity resulting from 
disease and injuries and their residuals.  Total disability 
evaluations are authorized for any disability or combination 
of disabilities for which the Rating Schedule prescribes a 
100 percent evaluation, or if the requirements of 38 C.F.R. § 
4.17 are met.  38 C.F.R. § 3.340 (a) (1999).

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  38 C.F.R. § 3.340 (b) 
(1999).  Disease and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the disabled person may be considered in determining 
permanence.

If the objective standard is not met because the veteran 
fails to meet the percentage requirements outlined above, 
consideration must be given to whether the veteran is 
unemployable by reason of his disability, age, occupational 
background, and other related factors. 38 C.F.R. §§ 3.321 
(b)(2), 4.17 (b) (1999).

Full consideration must also be given to such factors as 
unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effect of combination of disabilities. 38 C.F.R. § 4.15 
(1999).

If the veteran is found to be unemployable based upon these 
individualized factors, a permanent and total disability 
evaluation on an extraschedular basis is warranted. 38 C.F.R. 
§ 3.321(b)(2) (1999).

The statutory criteria for income/worth limitations for 
nonservice-connected pension benefits are set forth in detail 
pursuant to 38 U.S.C.A. §§ 1315, 1503, 1521, 1522, 5312, 
(with footnote 1 to § 1521 giving current, December 1, 1996, 
examples) (West 1991) and comparable sections of 38 C.F.R. 
(1999); and in detailed directives contained in VA Benefits 
Manual M21-1, Part IV, Subchapters §§ 16.01 et seq. with 
Appendices.

A determination with regard to entitlement to benefits based 
on medical evidence must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  But lay persons are not competent to render 
testimony concerning medical causation.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1994).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual background

In summary, clinical documentation including VA and private 
hospital and evaluative reports from the time since 
separation from service to the present show care for a number 
of complaints and disabilities including: lower extremities 
complaints such as shin splints, leg and ankle pain, etc., to 
include a lifelong clubfoot; history of chest pain; history 
of psychoneurosis and anxiety state; right thoracic back and 
shoulder complaints following an auto accident in 1979; 
history of epilepsy as a child; hay fever; history of alcohol 
abuse; and bilateral defective hearing.

An audiometric chart is of record dated in March 1997, 
showing that the veteran had some apparent hearing loss in 
both ears; the chart is not translated from raw to certified 
data. 

Private clinical records and statements are in the file from 
MPH, M.D., and others, to the effect that the veteran was 
injured in an accident in June 1997.  He had been driving his 
automobile when he struck a deer; he got out of the car to 
look at the damage and was hit by another automobile.  As a 
result, he experienced trauma and residual lacerations, crush 
and fracture injuries to his back, both arms and both legs at 
multiple levels.  He underwent multiple surgical procedures.  


An assessment of his prognosis and progress was made in 
December 1997 by Dr. K, to the effect that he had had some 
return of partial function; that 18 months (from that date in 
December 1997) would be the period he should be considered 
unable to function.  He opined, in general, that while the 
veteran might not be able to go back to work in his old job 
as a meat cutter, etc. since he had at least partial 
permanent impairment with profound weakness, etc., he could 
probably function in more sedentary work. 

A letter is in the file, dated in November 1997, showing that 
the veteran has been granted Social Security Administration 
(SSA) benefits.

In his VA Form 21-527, dated in November 1997, the veteran 
stated that he was born in August 1955, and had completed 4 
years of high school; that he has not been working and was 
not yet released to go back to work; that he had experienced 
a neck injury in June 1997; and that he had virtually no 
income other than sick benefits of $648 every two weeks [paid 
until December 1997].  He also showed that he would be 
receiving pension benefits in the amount of $653.

The veteran underwent a limited VA examination in December 
1997 at which time he complained of damage to the cervical 
area (C-5) of his neck as a result of the June 1997 accident 
and was having problems recovering function in his arm, but 
that it was improving dramatically.  The examiner noted that 
the veteran smoked 4 packs of cigarettes a day and had smoked 
for 20 years; he said he drank alcohol but did not delineate 
the quantities thereof.  He reported that he had not worked 
since the auto accident in June 1997 prior to which he had 
been a meat cutter.





On examination, the veteran had hypersensitivity over the 
right deltoid area, some atrophy of the right deltoid, right 
biceps and right triceps muscles.  There were multiple mildly 
disfiguring scars on his back, all with mild keloid formation 
but without tenderness.  He also had a nondisfiguring, 
nontender 5 cm. scar over his left popliteal fossa.  The 
physician's assessment was status post motor vehicle accident 
with atrophy in a C-5 distribution.

In a December 1997 letter, Dr. MPK noted that since the 
veteran could not do cash register work, consideration should 
be given to allow him to pursue other jobs at a sedentary 
level.

VA foot examination in January 1998 showed that the veteran's 
clubfoot deformities had been almost completely corrected 
although on the right foot, he had some metatarsus adductus 
as a residual thereof.  He also had shortening of the right 
leg of about 1" for which he was fitted with an orthotic.  
All other clinical findings were within relatively normal 
limits.

In a January 1998 rating decision the M&ROC estimated the 
veteran's various nonservice-connected disabilities as 
follows: clubfoot (20 percent); psychoneurosis and anxiety by 
history (30 percent); and bilateral shin splint condition, 
bilateral hearing loss, atrophy to right deltoid, biceps and 
triceps, damage to C-5 and multiple scars on back, (each 
noncompensably disabling), for a total of 50 percent.  


Analysis

For the limited purpose of determining whether a claim is 
well grounded, the supporting evidence is presumed to be 
true.  Robinette and King cases, op. cit.  With this in mind, 
the Board concludes that the appellant has not met his 
initial burden of establishing a well grounded claim.  


As cited above, for a disability pension claim to be well 
grounded, there must be (1) honorable active military service 
for 90 days or more with at least 1 day being during a period 
of war (or discharge or release from service during a period 
of war for a service-connected disability); (2) evidence of 
income which does not exceed the statutory limit; and (3) 
evidence of permanent and total disability productive of 
unemployability.  

Based on the certified record, the Board finds that the 
veteran has qualifying active service for nonservice-
connected pension benefits.

However, based on the other evidence in the file, and with 
reference to the criteria identified in pertinent regulations 
and guidelines, and of which the veteran was informed in 
brief measure by the M&ROC in forms noting the basic criteria 
for the benefit, he has not demonstrated that he meets 
financial qualifications. 

[For a quick but representative comparison, for the year 
1997, when he was getting sick benefits, he acknowledged 
receipt of $648 every two weeks, which is a total of $17,496 
per annum, more than double the 1997 maximum income rate of 
$8,486 as shown in the readily available 1997 Federal 
Benefits for Veterans and Dependent.  These are the same 
rates cited in 38 U.S.C.A. § 1521, footnote 1, namely the 
current December 1, 1996 figures].  It was indicated in 
November 1997 by SSA that he had been granted benefits; that 
month, the veteran estimated these to be $653.  

Most importantly, he has not met the final and perhaps most 
demanding of the criteria as relates to total and permanent 
disability.  In essence, in that regard, while his disability 
may or may not have been total at any given time, [it is 
stipulated to have been temporarily total for a time after an 
accident several years earlier], it is most assuredly not 
total at the present time based on private and VA evaluative 
reports, and in any event, it is not in any way permanent 
under regulatory guidelines.  


On review of the medical evidence with regard to the 
veteran's physical and mental health as it impacts on his 
unemployability, the Board notes that as a result of the June 
1997 accident, he was not working.  And because of the nature 
of his accident-related injuries, he may not be able to 
return to his prior job as a meat cutter.  However, there is 
nothing in the file to objectively or subjectively reflect 
that he is rendered in any way permanently unable to work.  

Moreover, there is no medical opinion that reasonably equates 
to a feasible possibility of a permanence, let alone 
totality, and in fact, the most informed and credible 
opinions in the file are directly to the contrary. 

Accordingly, given that there are three criteria for a well-
grounded pension claim, all three of which must be met, and 
having failed to do so in more than one, the case is denied.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the M&ROC, which 
denied the claim on the merits, the appellant has not been 
prejudiced by the decision.  

This is because in assuming that the claim was well grounded, 
the M&ROC accorded the appellant greater consideration than 
his claim in fact warranted under the circumstances.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for pension benefits.





The Board further finds that the M&ROC advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
evidence that has not already been requested and/or obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to nonservice-connected pension benefits, the 
doctrine of reasonable doubt has no application to his case.



ORDER

The veteran not having submitted a well grounded claim of 
entitlement to a permanent and total disability rating for 
pension purpose, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







